Holt, J.
(concurring).
I find no corroboration of Mike Weisman worthy of consideration showing either that Nash was a party to the whiskey conspiracy or that *392he knew that Martinson was implicated therein. The testimony given by Anderson, referred to in the opinion, may be consistent with Nash’s innocence of any connection with the deal, and explainable by the natural desire of one-county official to assist another whom he believes to-be wrongfully accused. As to the other charges of which Nash was found guilty, there is no shadow of corroboration. But I concur in the result, on the ground that the Governor was free to believe or disbelieve Weisman, even though upon some matters of the most vital importance he was conclusively shown to be a wilful falsifier.